July 4, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: In paragraph [0001] of the Specification, under “RELATED APPLICATION” Applicant needs to insert - - now U.S. Patent No. 10,631,651 B1 - - after “This application claims priority under 35 U.S.C. § 120 to pending U.S. Patent  5 Application Ser. No. 16/714,509, titled "CHAIR", filed on December 13, 2019, “.  
Appropriate correction is required.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bend” in claim 16 must be 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lingwall (U.S. Patent No. 7,374,238 B2).

    PNG
    media_image1.png
    265
    270
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    285
    258
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    260
    258
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    105
    99
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    213
    202
    media_image5.png
    Greyscale

As for claim 1, Lingwall teaches an adjustable sun shade for a chair, the sun shade comprising: 
a bracket 18;
a first portion rotatably mounted to the bracket by at least one first coupling 20; and
a second portion rotatably mounted to the first portion by at least one second coupling 20;

As for claim 2, Lingwall teaches that the first portion further comprises a first covering and the second portion further comprises a second covering.
As for Claim 3, Lingwall teaches a cover covering the first and second portions, wherein a gap exists between the cover covering the first portion and the cover covering the second portion (See Fig. 4b).
As for Claim 10, Lingwall teaches that the second coupling is constructed and arranged to enable the second portion to be rotatable about the first portion such that the first and second portions are generally parallel to each other (See Fig. 3b-3c).
As for Claim 11, Lingwall teaches that the first portion and the second portion are configured to rotate independent of each other.

Claims 1-3, 6-7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Rogue (U.S. Patent No. 4,865,381).


    PNG
    media_image6.png
    360
    281
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    309
    230
    media_image7.png
    Greyscale

As for claim 1, Van Rogue teaches an adjustable sun shade for a chair, the sun shade comprising: 
a bracket 14;
a first portion 54 rotatably mounted to the bracket by at least one first coupling 32,50; and
a second portion 44 rotatably mounted to the first portion by at least one second coupling 68,70;
wherein the at least one first coupling is configured to releasably maintain the position of the first portion relative to the bracket and the at least one second coupling is configured to releasably maintain the position of the second portion relative to the first portion.
As for claim 2, Van Rogue teaches that the first portion further comprises a first covering and the second portion further comprises a second covering.

As for Claim 6, Van Rogue teaches that the bracket is configured to be removably mounted on a backrest of the chair.
As for Claim 7, Van Rogue teaches that a portion 26 of the bracket is shaped to correspond to a shape of the backrest of the chair.
As for Claim 8, Van Rogue teaches that the portion of the bracket that corresponds to the shape of the backrest of the chairs comprises an arcuate shape.
As for Claim 9, Van Rogue teaches that the bracket comprises fastening holes 38 each constructed and arranged to receive a fastener disposed on the backrest.
As for Claim 11, Van Rogue teaches that the first portion and the second portion are configured to rotate independent of each other.
As for Claim 12, Van Rogue teaches that the second portion is U-shaped.
As for Claim 13, Van Rogue teaches that the second portion is rotatably mounted interior to the first portion.

Claims 1, 6, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (U.S. Patent No. 5,096,257).	

    PNG
    media_image8.png
    380
    437
    media_image8.png
    Greyscale

As for claim 1, Clark teaches an adjustable sun shade for a chair, the sun shade comprising: 
a bracket 110;
a first portion 80 rotatably mounted to the bracket by at least one first coupling 40; and
a second portion 270 rotatably mounted to the first portion by at least one second coupling 280;
wherein the at least one first coupling is configured to releasably maintain the position of the first portion relative to the bracket and the at least one second coupling is configured to releasably maintain the position of the second portion relative to the first portion.
As for Claim 6, Clark teaches that the bracket is configured to be removably mounted on a backrest of the chair.
As for Claim 11, Clark teaches that the first portion and the second portion are configured to rotate independent of each other.
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over by by Lingwall (U.S. Patent No. 7,374,238 B2) in view of Greger et al (U.S. Patent No. 5,961,180) or Nowak et al (U.S. Patent Application Publication No. 2012/0032490 A1).
Lingwall teaches the structure substantially as claimed but does not teach that the each of the at least one first and the second couplings is a Hirth coupling.

    PNG
    media_image9.png
    227
    283
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    216
    304
    media_image10.png
    Greyscale

However, Greger et al and Nowak et al teach the use of a Hirth couplings in pivotally adjustable structures to be old, wherein the Hirth coupling comprises first and second sections, and a spring bias to maintain a relative rotational position of the first and second sections.  It would have ben obvious and well within the level of ordinary skill n the art to modify the couplings, as taught by Lingwall, to include Hirth couplings, as taught by Greger et al or Nowak et al, since they Hirth Couplings are well known the art and it would preclude the portions from requiring manual

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over by Van Rogue (U.S. Patent No. 4,865,381) in view of Goldszer (U.S. Patent No. 6,979,056 B1).
 Van Rogue teaches the structure substantially as claimed but does not teach that the first portion includes a first and second elongated rod, each rod including a bend along its length such that each rod forms a first sub-length portion and a second sub-length portion whereby the first sub-length portion is disposed at an angle relative to the second sub-length portion.

    PNG
    media_image11.png
    345
    273
    media_image11.png
    Greyscale

However, Goldszer teaches the concept of putting a bend in portion of a sunshade; wherein in the first sub-length portion is shorter than the second sub-length portion and the first sub-length portion is closest to a first coupling to be well known which appears to be nothing more than design choice that lacks patentable weight

Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the of the present invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636